540 F.2d 947
Don HANSON and Donna W. Schuster, Appellants,v.UNITED STATES of America et al., Appellees.
No. 76-1156.
United States Court of Appeals,Eighth Circuit.
Submitted July 19, 1976.Decided Aug. 26, 1976.

James Malcolm Williams, Minneapolis, Minn., on brief, for appellants.
Robert G. Renner, U. S. Atty., and Daniel M. Scott, Asst. U. S. Atty., Minneapolis, Minn., on brief, for appellees.
Before BRIGHT, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
This appeal arises from the district court's1 denial of appellants' request for a preliminary injunction.  Appellants are commercial distributors of Laetrile (Vitamin B-17), which they claim to be effective in the prevention, control, arrest and minimization of cancerous tissue growths.  They sought injunctive and declaratory relief in the district court preventing United States authorities from interfering in any way with the distribution of Laetrile.2  Specifically, appellants requested the enjoining of criminal prosecutions, search warrants and civil seizures, and an end to official statements against them.


2
It is undisputed that Laetrile has not been approved for distribution by the Food and Drug Administration.  See 21 U.S.C. § 355(a).  In denying preliminary injunctive relief, the district court essentially held that appellants had not demonstrated a substantial probability of success with respect to their claim that Laetrile is not a substance subject to control within the meaning of the Food, Drug and Cosmetic Act.  See 21 U.S.C. §§ 321(g)(1) and 321(p)(1).


3
After reviewing the record we conclude that the district court did not abuse its discretion in denying preliminary injunctive relief.  We affirm on the basis of the district court's well-reasoned opinion reported at 417 F. Supp. 30 (D.Minn.1976).


4
Affirmed.



1
 The Honorable Earl R. Larson, United States District Judge for the District of Minnesota


2
 On January 9, 1976, appellants were indicted on charges of smuggling vials and tablets of Laetrile in violation of 18 U.S.C. §§ 371 and 545